Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ.,
*906concur. Ordered that the order entered June 25, 1997 is modified, on the law, without costs, by reversing so much thereof as granted defendant Utica Fire Insurance Company of Oneida County’s motion for summary judgment and denied defendant Matthew J. Ballister’s motion for summary judgment with respect to the Labor Law § 200 cause of action; Utica Fire’s motion is denied, Ballister’s motion is partially granted with respect to the Labor Law § 200 cause of action and said cause of action is dismissed against Ballister; and, as so modified, affirmed. Ordered that the order entered October 21, 1997 is modified, on the law, without costs, by reversing so much thereof as denied the motion by defendant Sun Frost Farms, Inc. for summary judgment as to the Labor Law § 200 cause of action; motion granted to that extent and said cause of action is dismissed against Sun Frost; and, as so modified, affirmed.